DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,363,297 B2 (“Pat 297”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 19, claim 1 of Pat 297 discloses an image decoding apparatus for decoding a bitstream to generate a picture, the image decoding apparatus comprising: a processor; and a memory coupled to the processor; wherein the processer, in operation, performs the following: reading selection information that identifies one coding level from among a plurality of coding levels, wherein among the plurality of coding levels, (i) the lowest coding level indicates no transform component and (ii) each of the remaining coding levels encompasses a different combination of one or more transform components; and generating a prediction image based on the one coding level.
	Claim 1 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 20, claim 2 of Pat 297 discloses the plurality of coding levels includes: a first coding level that indicates only translation; and a second motion type that indicates translation, rotation, and zoom.
	Claim 2 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 21, claim 3 of Pat 297 discloses for the zoom, a zoom rate for the x direction and a zoom rate for the y direction are different.
Claim 3 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 22, claim 4 of Pat 297 discloses for the zoom, a zoom rate for the x direction and a zoom rate for the y direction are same.
Claim 4 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 23, claim 5 of Pat 297 discloses the plurality of coding levels includes a third coding level that indicates a general affine transform.
Claim 5 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 24, claim 6 of Pat 297 discloses the third coding level indicates translation, rotation, zoom, and shearing.
Claim 6 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 25, claim 7 of Pat 297 discloses starting from a second lowest coding level from among the remaining coding levels, each of the remaining coding levels encompasses (i) transform components encompassed in an immediate lower coding level and (ii) at least one transform component not encompassed in the immediate lower coding level.
Claim 7 of Pat 297 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
	Consider application claim 26, application claim 26 recites the method implemented by the device recited in application claim 19.  Thus, it is rejected for the same reasons.
Consider application claim 27, application claim 27 recites the method implemented by the device recited in application claim 20.  Thus, it is rejected for the same reasons.
Consider application claim 28, application claim 28 recites the method implemented by the device recited in application claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 29, application claim 29 recites the method implemented by the device recited in application claim 22.  Thus, it is rejected for the same reasons.
Consider application claim 30, application claim 30 recites the method implemented by the device recited in application claim 23.  Thus, it is rejected for the same reasons.
Consider application claim 31, application claim 31 recites the method implemented by the device recited in application claim 24.  Thus, it is rejected for the same reasons.
Consider application claim 32, application claim 32 recites the method implemented by the device recited in application claim 25.  Thus, it is rejected for the same reasons.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486